DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa et al. (US 2012/0063201, hereinafter Hayakawa) in view of Kwon et al. (US 2014/0124881, hereinafter Kwon).
            With respect to claim 1, Hayakawa discloses a resistive random access memory (RRAM) cell (fig.7F), comprising: a bottom electrode (105) over a substrate (100); a data storage layer (116b) over the bottom electrode and having a first thickness (116b has a thickness); a capping layer (107a) over the data storage layer; and a top electrode (107b) completely covering an upper surface of the capping layer (107b completely covers the upper surface of layer 107a), the upper surface of the capping layer facing away from the substrate (the upper surface of layer 107a facing away the subsrate 100); and an upper interconnect (110) contacting the top electrode, wherein an upper surface of the top electrode extends past an outermost edge of the upper interconnect (upper surface of 107b extends past an outermost edge of 110).
            Hayakawa does not explicitly disclose wherein the capping layer has a second thickness that is in a range of between approximately 1.9 and approximately 3 times thicker than the first thickness.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa's disclosed invention by adding Kwon’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 2, Hayakawa/Kwon discloses the method of claim 1. Hayakawa discloses a dielectric layer (102) over a lower interconnect layer (101); and a diffusion barrier layer (103) disposed over the dielectric layer and between sidewalls of the diffusion barrier layer, wherein the bottom electrode is over the dielectric layer and the diffusion barrier layer (fig. 7F).
With respect to claim 3, Hayakawa/Kwon discloses the RRAM cell of claim 1. Hayakawa discloses wherein the second thickness of the capping layer is in between approximately 2.2 and approximately 2.8 times thicker than the first thickness (fig. 7F; layer 107a is approximately 2.2 -2.8 times thicker than 116b).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa/Kwon, in view of HIROSE et al. (US 2014/0179085, hereinafter Hirose).
With respect to claim 4, Hayakawa/Kwon discloses the RRAM cell of claim 1.
Hayakawa/Kwon does not explicitly disclose wherein the data storage layer has a chlorine impurity content that is approximately 0.9%.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Kwon’s disclosed invention by adding Hirose disclosure in order to achieve the optimal results during manufacturing of a semiconductor device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa/Kwon, in view of Park et al (US 2010/0051896. Hereinafter Park).
With respect to claim 5, Hayakawa/Kwon discloses the RRAM cell of claim 1.
Hayakawa/Kwon does not explicitly disclose wherein the data storage layer has a thickness in a range of between approximately 40 angstroms and approximately 60 angstroms.
In an analogous art, Park discloses wherein the data storage layer has a thickness in a range of between 40 angstroms and 60 angstroms (Para 0103; thickness about 30 angstroms to 150 angstroms).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Kwon’s disclosed invention and form variable thickness resistance layer to smaller thickness to achieve miniaturization.

Claims 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa/Kwon and further in view of Courtade et al. (US 2009/0152526, hereinafter Courtade).
With respect to claim 6, Hayakawa/Kwon discloses the RRAM cell of claim 1,
Hayakawa/Kwon does not explicitly disclose wherein the bottom electrode comprises a lower layer and an upper layer over the lower layer, the lower layer having a greater thickness than the upper layer; and wherein the lower layer and the upper layer are a same material.
In an analogous art, Courtade discloses wherein the bottom electrode comprises a lower layer and an upper layer over the lower layer (6 &7 of fig. 5d), the lower layer having a greater thickness than the upper layer (6 has greater thickness than 7); and wherein the lower layer and the upper layer are a same material (para 0095 and 0101; both layers can comprise of Ti).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa's disclosed invention by adding Courtade’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 7, Hayakawa/Kwon discloses the RRAM cell of claim 1.
Hayakawa/Kwon does not explicitly disclose wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode.
In an analogous art, Courtade discloses wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Kwon's disclosed invention by adding Courtade’s disclosure in order to optimize the performance of a semiconductor device.

            Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade et al. (US 2009/0152526, hereinafter Courtade).
With respect to claim 8, Courtade discloses a resistive random access memory (RRAM) cell (para 0068; RRAM memory cell),comprising:
a bottom electrode (2 of fig. 5d) comprising a lower layer (6) and an upper layer over the lower layer (7), wherein the lower layer completely covers a lower surface of the upper layer (6 completely covers the lower surface of 7) and wherein the lower layer has a greater thickness than the upper layer (6 has greater thickness than 7);
a data storage layer (3) in direct contact with the upper layer (3 is in direct contact with 7); and a top electrode (4) over the data storage layer.
In the same embodiment, Courtade does not explicitly disclose wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode.
In another embodiment, Courtade discloses wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode (Para 0084-0085; oxygen content decreasing towards the bottom electrode).

With respect to claim 9, Courtade discloses wherein the lower layer has a first thickness that is in a range of between approximately 2 times and approximately 3 times a second thickness of the upper layer (fig. 5d; thickness of 6 is approximately 2 times of layer 7).

            Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of Hayakawa. 
With respect to claim 10, Courtdate discloses the RRAM cell of claim 8.
Courtade does not explicitly disclose a lower insulating structure disposed over a substrate; a bottom electrode via comprising sidewalls extending through the lower insulating structure and further comprising a lower surface over an upper surface of the lower insulating structure; and wherein the lower layer is over the bottom electrode via.
In analogous art, Hayakawa discloses a lower insulating structure (102 of fig. 2A) disposed over a substrate (100); a bottom electrode via (104) comprising sidewalls extending through the lower insulating structure (104 extends through 102) and further comprising a lower surface over an upper surface of the lower insulating structure (fig. 2A); and wherein the lower layer is over the bottom electrode via (electrode 105 is over 104).
.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of Sakotsubo et al. (US 2012/0267598, hereinafter Sakotsubo).
With respect to claim 12, Courtade discloses the RRAM cell of claim 8.
Courtade does not explicitly disclose wherein the lower layer has a larger oxygen concentration gradient than the upper layer.
In an analogous art, Sakotsubo discloses wherein the lower layer has a larger oxygen concentration gradient than the upper layer (para 0010).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade's disclosed invention by adding Sakotsubo’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of Rocklein et al. (US 2015/0102460, hereinafter Rocklein).
With respect to claim 13, Courtade discloses the RRAM cell of claim 8.
Courtade discloses wherein the lower layer is formed by way of a physical vapor deposition process (Para 0095; PVD).
Courtade does not explicitly disclose wherein the upper layer is formed by way of an atomic layer deposition process.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade’s disclosed invention by adding Rocklein’s disclosure in order to provide conformal layers in a semiconductor device.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Courtade in view of UEDA et al. (US 2016/0123920, hereinafter Ueda).
With respect to claim 14, Courtade discloses the RRAM cell of claim 8.
Ueda does not explicitly disclose wherein the bottom electrode has an oxygen content that is less than or equal to approximately of 10%.
In an analogous art, Ueda discloses wherein the bottom electrode has an oxygen content that is less than or equal to approximately of 10% (para 0095).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Courtade's disclosed invention by adding Horng’s disclosure in order to optimize the performance of a semiconductor device.

Claims 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa in view of Courtade.
With respect to claim 15, Hayakawa discloses a resistive random access memory (RRAM) cell (fig. 2A), comprising:
a bottom electrode (105) disposed over a substrate (100); a data storage layer (116) physically contacting the upper layer of the bottom electrode (116 is physically in 
Hayakawa does not explicitly disclose the bottom electrode comprises of 
a lower layer and an upper layer physically contacting the lower layer, wherein the lower layer completely covers a bottom of the upper layer and the upper layer completely covers a top of the lower layer, the upper layer being a same material as the lower layer and having a smaller thickness than the lower layer.
In an analogous art, Courtade discloses the bottom electrode comprises of 
a lower layer (6 of fig. 5d) and an upper layer (7) physically contacting the lower layer (7 physically contacts 6), wherein the lower layer completely covers a bottom of the upper layer (6 completely covers the bottom surface of 7) and the upper layer completely covers a top of the lower layer (7 completely covers the top surface of 6), the upper layer being a same material as the lower layer and having a smaller thickness than the lower layer(para 0095 and 0101; both layers can comprise of Ti).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa's disclosed invention by adding Courtade’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 17, , Hayakawa/Courtade discloses the RRAM cell of claim 15.
Hayakawa does not explicitly disclose wherein the bottom electrode has an oxygen content that decreases from an interface between the bottom electrode and the data storage layer to within the bottom electrode.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa's disclosed invention by adding Courtade’s disclosure in order to optimize the performance of a semiconductor device.

Claims 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa/Courtade in view of Ueda.
With respect to claim 16, Hayakawa/Courtade discloses the RRAM cell of claim 15.
Hayakawa/Courtade does not explicitly disclose wherein the upper layer has a maximum oxygen content of 2.5%.
In an analogous art, Ueda discloses wherein the upper layer has a maximum oxygen content of 2.5% (para 0095).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Courtade's disclosed invention by adding Ueda’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 20, Hayakawa/Courtade discloses the RRAM cell of claim 15.
Hayakawa/Courtade does not explicitly disclose wherein an oxygen content of the bottom electrode is less than or equal to approximately 2.5%.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Courtade's disclosed invention by adding Ueda’s disclosure in order to optimize the performance of a semiconductor device.
	
            Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa/Courtade in view of Sakotsubo.
With respect to claim 18, Hayakawa/Courtade discloses the RRAM cell of claim 15.
Hayakawa/Courtade does not explicitly disclose wherein a maximum
oxygen content of the bottom electrode is along the interface between the bottom
electrode and the data storage layer.
  In an analogous art, Sakotsubo discloses wherein a maximum
oxygen content of the bottom electrode is along the interface between the bottom
electrode and the data storage layer. (para 0010).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Courtade's disclosed invention by adding Sakotsubo’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 19, Hayakawa/Courtade discloses the RRAM cell of claim 15.

In an analogous art, Sakotsubo discloses an oxygen content within the bottom electrode monotonically increases as a distance from the data storage layer decreases (para 0049 and 0050). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Courtade’s disclosed invention by adding Sakotsubo’s disclosure in order to achieve the optimal results according to required specifications.
           
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa/Kwon, in view of Kim et al. (US 2010/0117054, hereinafter Kim).

With respect to claim 21, Hayakawa/Kwondiscloses the RRAM cell of claim 1.
Hayakawa/Kwon does not explicitly disclose wherein the data storage layer comprises
hafnium aluminum oxide or hafnium silicon oxide.
	In an analogous art, Kim discloses wherein the data storage layer comprises
hafnium aluminum oxide or hafnium silicon oxide (Para 0007 and 0037).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa/Kwon’s disclosed invention by adding Kim’s disclosure in order to achieve the optimal results for a memory device.

                                                      

                                                                                                                                                                                        
Response to Arguments
This action is response to applicant's communication filed on 02/28/2022. Based on applicant’s request ODP has been held in abeyance. Applicant’s arguments regarding amended claims have been fully considered. Applicant argues as follows:

    PNG
    media_image1.png
    360
    1035
    media_image1.png
    Greyscale

Examiner respectfully submits the following:
In an analogous art, Kwon discloses wherein the capping layer has a second thickness that is in a range of between 1.9 and 3 times thicker than the first thickness (fig. 2F; thickness of layer 65 is between 1.9 and 3 times of layer 50).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa's disclosed invention by adding Kwon’s disclosure in order to manufacture a semiconductor device according to required specifications.
Applicant argues as below:

    PNG
    media_image2.png
    522
    1095
    media_image2.png
    Greyscale

Examiner submits the following:
In an analogous art, Courtade discloses the bottom electrode comprises of 
a lower layer (6 of fig. 5d) and an upper layer (7) physically contacting the lower layer (7 physically contacts 6), wherein the lower layer completely covers a bottom of the upper layer (6 completely covers the bottom surface of 7) and the upper layer completely covers a top of the lower layer (7 completely covers the top surface of 6), the upper layer being a same material as the lower layer and having a smaller thickness than the lower layer(para 0095 and 0101; both layers can comprise of Ti).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hayakawa's disclosed invention by adding Courtade’s disclosure in order to optimize the performance of a semiconductor device.
Therefore, the rejection has been maintained.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816